DETAILED ACTION
Claims 1 through 20 originally filed 25 November 2019. By amendment received 23 December 2021; claims 4, 9, 11, 13, 17, and 18 are amended. Claims 1 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the previous objection to claim 4 is moot due to the present amendment. This argument is persuasive and the previous objection to claim 4 is withdrawn.

Applicant argues that the previous objection to the drawings is moot due to the present amendment to the disclosure. This argument is persuasive and the previous objection to the drawings is withdrawn. However, a new objection to the drawings is set forth in light of amended claim 13 as set forth below.

Applicant argues that the previous rejections of claim 13 under 35 U.S.C. 112(a) and (d) are moot due to the present amendment. This argument is persuasive in light of the amendment to claim 11 and the previous rejections of claim 13 under 35 U.S.C. 112(a) and (d) are withdrawn.
However, the present amendment to claim 13 introduces new matter. As such, a new rejection of this claim under 35 U.S.C. 112(a) is set forth below.

Applicant argues that the previous rejection of claim 18 under 35 U.S.C. 112(a) is moot due to the present amendments. This argument is apparently supported by the amendments to claims 17 and 18 clarifying that the via is electrically conductive.
This argument is not persuasive because the original disclosure does not enable a singular element that meets all of the requirements of the "electrically conductive via" set forth in both claim 18 and parent claim 17. Specifically, there is no disclosed manner to provide a layer that is both formed in a common plating process as the alignment mark (as set forth in claim 18) and is also under the alignment mark (as set forth in claim 17). A common plating process would necessarily form the alignment mark and the "electrically conductive via" at the same time such that it is not clear how the resulting alignment mark could be "over and contacting the electrically conductive via" if these elements are simultaneously created.
To the contrary, the original disclosure only details an alignment mark over and contacting a first element that is formed in the second dielectric layer (as in claim 17) and a second element that is formed in a common plating process with the alignment mark (as in claim 18) by implementing the first and second elements as distinct elements. Specifically, the element most closely corresponding to the "electrically conductive via" of claim 17 is opening 30 of Figure 3 whereas the element most closely exhibiting the features of the "electrically conductive via" of claim 18 is metal post 32.
Claim 18 is rejected under 35 U.S.C. 112(a) as lacking enablement because no single element can simultaneously meet the requirements of claim 18 and parent claim 17 regarding the 

Applicant argues that the combined teachings of Wakisaka et al. (Wakisaka, US Pub. 2007/0164432) and Eichelberger et al. (Eichelberger, US Pub. 2008/0316714) do not teach or render obvious the limitation "Placing a device die over the first dielectric layer" because, according to applicant, combining the features of Eichelberger with the teachings of Wakisaka in the manner set forth in the rejection would render the device of Wakisaka unsatisfactory for its intended purpose. To support this argument, applicant contends that, in the proposed combination of Wakisaka and Eichelberger, Eichelberger teaches that additional dielectric layers and redistribution lines must be placed over the encapsulated device die when a device die is incorporated and that these additional dielectric layers and redistribution lines would necessarily occlude the alignment mark of Wakisaka such that the alignment mark would no longer function for the alignment functions required by Wakisaka. 
Applicant's argument is not persuasive because applicant's contention that inclusion of additional dielectric layers and redistribution lines would necessarily occlude a lower alignment mark is unfounded and contradicted by the prior art of record. Applicant has provided no evidence supporting the assertion that the alignment mark of Wakisaka would no longer function once covered by additional dielectric layers and redistribution lines (MPEP §716.01(c)II). Further, neither Wakisaka nor Eichelberger suggest that the layers of Eichelberger would interfere in any way with an alignment mark. To the contrary, Sakamoto et al. (Sakamoto, US Pub. 2003/0015342), originally cited in IDS filed 25 November 2019, teaches that an optical alignment mark continues to be useful for alignment even after being covered by dielectric layers and redistribution lines (see 
The limitation "Placing a device die over the first dielectric layer" was rendered obvious by the combined teachings of Wakisaka and Eichelberger (see ¶22 of Office Action dated 1 October 2021). Applicant's argument that combining the teachings of Wakisaka and Eichelberger in this manner would render Wakisaka unsatisfactory for its intended purpose is not persuasive because the evidence of record contradicts this assertion.

Applicant argues that the combined teachings of Wakisaka and Eichelberger do not teach or render obvious the limitation "Forming a seed layer comprising a portion contacting the alignment mark" because, according to applicant, Eichelberger alone does not teach this feature. To support this argument, applicant contends that Eichelberger does not disclose an alignment mark of any kind.
Applicant's argument is not persuasive because it does not address the rejection (MPEP §2145IV). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the presence of an alignment mark is taught by Wakisaka in which through vias and 
The limitation "Forming a seed layer comprising a portion contacting the alignment mark" was rendered obvious by the combined teachings of Wakisaka and Eichelberger (see ¶24 of Office Action dated 1 October 2021). Applicant's argument that Eichelberger alone does not teach this feature cannot be persuasive because this limitation was rejected on the basis of the combination of Wakisaka and Eichelberger.

Applicant argues that the combined teachings of Wakisaka and Eichelberger do not teach or render obvious the limitation "Wherein the alignment mark is in one of the plurality of packages" because, according to applicant, the reliance on Official Notice is not supported by documentary evidence.
The Officially Noticed fact disputed by this argument is "it was known in the art to locate an alignment mark within individual packages so as to preserve the mark for manipulations after fabrication."
Applicant's argument is not persuasive because a mere statement or argument that the Office’s reliance on common knowledge is unsupported by documentary evidence will not be considered substantively adequate to rebut the rejection or an effective traverse of the rejection under 37 CFR 1.111(b) (MPEP §2141IV). Proper traversal of Official Notice requires "stating why the noticed fact is not considered to be common knowledge or well-known in the art." (MPEP §2144.03C). The present argument does not state why the noticed fact is not considered to be common knowledge or well known in the art and is therefore not a proper traversal of the Official Notice. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive (MPEP §716.01(c)III). However, since no underlying basis has been presented in support of the conclusion that the Officially Noticed fact was not well known in the art, the expressed disagreement on this point cannot be persuasive.
Further, the record includes evidentiary support for this Officially Noticed fact. Kim et al. (Kim, US Pub. 2008/0284048) was originally cited in IDS dated 25 November 2019. Kim shows an alignment mark located within an individual package so as to preserve the mark for manipulations after fabrication (see Kim, ¶58 describing the use of alignment mark AK in aligning chip 100, show in more detail in Figure 1, atop wiring substrate 200, shown in Figure 4B).
The limitation "Wherein the alignment mark is in one of the plurality of packages" was rendered obvious in view of the combined teachings of Wakisaka and Eichelberger (see ¶31 of Office Action dated 1 October 2021). Applicant's argument that the examiner's use of Official Notice is improper cannot be persuasive because applicant's argument does not state why the noticed fact is not considered to be common knowledge or well known in the art (MPEP §2144.03C). As such, traversal of this Officially Noticed fact is considered inadequate and the Officially Noticed fact is taken to be admitted prior art as per MPEP §2144.03C.

Applicant argues that the combined teachings of Wakisaka and Eichelberger do not teach or render obvious the limitation "Wherein the alignment mark is in one of the plurality of packages" because, according to applicant, Wakisaka employs a different configuration than the claimed configuration. To support this argument, applicant contends that alignment marks of Wakisaka are separated from the die when the die are sawed apart.
Applicant's argument is not persuasive because "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (See MPEP §2141.02VI). Specifically, Wakisaka does not address a configuration in which alignment marks are within the die after sawing, so Wakisaka cannot teach away from such a configuration. Since Wakisaka does not teach away from the configuration set forth in the rejection, the mere existence of the alternate configuration of Wakisaka alone cannot rebut the conclusion of obviousness.
The limitation "Wherein the alignment mark is in one of the plurality of packages" was rendered obvious in view of the combined teachings of Wakisaka and Eichelberger (see ¶31 of Office Action dated 1 October 2021). Applicant's argument relating to the presence of a different configuration in Wakisaka cannot be persuasive because the presence of an alternate configuration does not teach away from the present combination on which the rejection is based.

Applicant argues in relation to claim 11 that the combined teachings of Wakisaka and Eichelberger do not teach or render obvious the limitation "Depositing a dielectric layer over the alignment mark" because, according to applicant, Eichelberger alone does not teach this feature. 
Applicant's argument is not persuasive because it does not address the rejection (MPEP §2145IV). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the presence of an alignment mark is taught by Wakisaka in which through vias and alignment marks are extend through the molding material to the same degree (see Wakisaka, ¶155 in which posts 10 and alignment marks 10b and 10c are polished so as to be coplanar). This teaching is modified by Eichelberger to incorporate a die included between metal posts (see Eichelberger, Figure 4D showing Chip2 between posts 420) and, consequentially, the inclusion of a dielectric layer over these posts to facilitate die connections (see Eichelberger, ¶60-63 describing Figures 4I-4J depicting dielectric layer 460 over chip Chip2). Since Eichelberger teaches that the dielectric layer 460 is provided over posts 420 and since Wakisaka teaches that alignment marks and metal posts coplanar above the molding material, the combined teachings of Wakisaka and Eichelberger teach that both alignment marks and metal posts are covered by the dielectric layer.
Furthermore, applicant has previously argued that a combination of the teachings of Wakisaka and Eichelberger must deposit a dielectric layer over the alignment mark (see pg. 11 of remarks received 23 December 2021 in which it is stated “the final alignment post electrode 10c will be covered by the dielectric layers” when characterizing the combination of Wakisaka and Eichelberger in relation to the combination set forth in claim 1). Since the arguments admit that the combined teachings of Wakisaka and Eichelberger require depositing a dielectric layer over 
The limitation "Depositing a dielectric layer over the alignment mark" was rendered obvious by the combined teachings of Wakisaka and Eichelberger (see ¶48 of Office Action dated 1 October 2021). Applicant's argument that Eichelberger alone does not teach this feature cannot be persuasive because this limitation was rejected on the basis of the combination of Wakisaka and Eichelberger.

Applicant argues that the combined teachings of Wakisaka and Eichelberger do not teach or render obvious the limitations of claims 13 and 16 for the same reasons set forth relating to claim 11. Applicant's arguments relating to claims 13 and 16 are not persuasive for the same reasons set forth above regarding the argued limitation of claim 11.

The Officially Noticed fact "it was known in the art to align the placement and formation of elements relative to an existing alignment mark so as to ensure placed or formed elements are present in the correct relative location" is not challenged in the present response. Since this Officially Noticed fact was not traversed, it is taken to be admitted prior art (MPEP §2144.03C). Please note that, even though a fact is taken to be admitted prior art, the application of that fact in rendering obvious the claimed features may be traversed in the same manner as if the admitted prior art fact had been presented within a reference.

As such, all claims are addressed as follows:

Claim Interpretation
The claim element of an "electrically conductive via" is interpreted as referring to an opening in the claimed second dielectric layer through which an electrical connection is made. This element is interpreted in this manner because the requirements set forth relating to the "electrically conductive via" cause this element to only correspond to openings 30 as depicted in Figure 3 of the original disclosure.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the configuration set forth in claim 13 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 13, this claim requires "wherein both of alignment mark and the one of the plurality of redistribution lines are electrically floating." However, the original disclosure does not explicitly or implicitly detail this configuration. In light of the requirements of parent claim 11, it is clear that the claimed "plurality of redistribution lines" corresponds only to element 50 of the original disclosure (see, e.g., Fig. 7 depicting the plurality of RDLs 50). The disclosure never 
Please note that the claim elements "a first redistribution line" and "a plurality of redistribution lines" are regarded as distinct elements with no overlap. This is due to the claims consistently regarding these terms as identifying different elements and the fact that the requirements placed on the "first redistribution line" are entirely incompatible with the requirements placed on the "plurality of redistribution lines". This is notable because the only disclosure of any redistribution line that fits the requirements of claim 13 is RDL 26A (see, e.g., Fig. 7 showing RDL 26A connected to alignment mark 32A). However, due to the requirements of parent claim 11, RDL 26A corresponds only to claimed "first redistribution line" and none of the claimed "plurality of redistribution lines" correspond to RDL 26A. It is possible to overcome this rejection by amending claim 13 such that it is the “first redistribution line” that is connected to the alignment mark rather than one of the “plurality of redistribution lines”.

Claim 18 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 18, this claim requires "Wherein the electrically conductive via and the alignment mark are formed in a common plating process." However, parent claim 17 requires "Forming a electrically conductive via in the second dielectric layer" and "Wherein the alignment mark is over and contacting the electrically conductive via." In the context of claim 17, the term "electrically conductive via" is understood to refer to an opening through which an electrical connection is made. However, it is impossible to form the alignment mark and the electrically conductive via in a common plating process because the alignment mark is over the electrically conductive via. For this reason, this claim is deemed to contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the remainder of this action, this claim limitation will be addressed as though the term "electrically conductive via" refers to a metal post such as 32A of Figure 5A and the requirement, introduced in parent claim 17, that the alignment mark is formed over a via will be ignored when addressing this requirement on the basis that it is not possible to form a metal post over a via where both features are formed by a common plating process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 3, 5, 7, 9 through 12, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Wakisaka et al. (Wakisaka, US Pub. 2007/0164432) in view of Eichelberger et al. (Eichelberger, US Pub. 2008/0316714).

Regarding claim 1, Wakisaka discloses, "Forming a first dielectric layer" (p. [0142] and Fig. 33, pt. 6).  "Performing a plating process to form an alignment mark over the first dielectric layer" (p. [0151] and Fig. 36, pt. 10b).  "Encapsulating the alignment mark in an encapsulant" (p. [0154] and Fig. 38, pts. 10b and 11).  Wakisaka does not explicitly disclose, "Placing a device die over the first dielectric layer."  "Forming a plurality of redistribution lines electrically connecting to the device die."  Eichelberger discloses, "Placing a device die over the first dielectric layer" (p. [0049] and Fig. 4D, pts. 406 and Chip2).  "Forming a plurality of redistribution lines electrically connecting to the device die" (p. [0063] and Fig. 4J, pts. 475 and Chip2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakisaka with the teachings of Eichelberger.  In view of the teachings of Wakisaka regarding a device including metal posts within an encapsulation, the additional inclusion of a die between the metal posts and the associated techniques for fabricating metal posts that facilitate this inclusion of a die as taught by Eichelberger would enhance the teachings of Wakisaka by allowing a suitable manner of integrating an interconnect and die within a singular package.
The combination of Wakisaka and Eichelberger does not explicitly disclose, "Wherein the placing is performed using the alignment mark for aligning a position of the device die."  "Wherein the plurality of redistribution lines are formed using the alignment mark for aligning positions."  The examiner takes Official Notice of the fact that it was known in the art to align the placement 

Regarding claim 2, Wakisaka does not explicitly disclose, "Forming a seed layer comprising a portion contacting the alignment mark."  "Plating a metallic material on the seed layer."  Eichelberger discloses, "Forming a seed layer comprising a portion contacting the alignment mark" (p. [0062] and Fig. 4K, pts. 420, 460, and 475, where redistribution lines may be attached to the alignment marks of Wakisaka in the same manner as every other metal post).  "Plating a metallic material on the seed layer" (p. [0063] and Fig. 4K, pts. 460 and 475).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakisaka with the teachings of Eichelberger for the reasons provided above regarding claim 1.  

Regarding claim 3, Wakisaka does not explicitly disclose, "Wherein the alignment mark and one of the plurality of redistribution lines form a distinguishable interface."  "The distinguishable interface is level with a top surface of the encapsulant."  Eichelberger discloses, "Wherein the alignment mark and one of the plurality of redistribution lines form a distinguishable interface" (Fig. 4K, pts. 420, 460, and 475).  "The distinguishable interface is level with a top surface of the encapsulant" (Fig. 4K, pts. 420, 450, and 475).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 

Regarding claim 5, Wakisaka discloses, "In a common process for forming the alignment mark, forming a plurality of metal posts" (p. [0151] and Fig. 36, pt. 10).  Wakisaka does not explicitly disclose, "Wherein the plurality of redistribution lines are electrically connected to the plurality of metal posts."  Eichelberger discloses, "Wherein the plurality of redistribution lines are electrically connected to the plurality of metal posts" (p. [0062] and Fig. 4K, pts. 420, 460, and 475).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakisaka with the teachings of Eichelberger for the reasons provided above regarding claim 1.  

Regarding claim 7,
The combination of Wakisaka and Eichelberger does not explicitly disclose, "Wherein the forming the opening is performed using the alignment mark for alignment."  The examiner takes Official Notice of the fact that it was known in the art to align the placement and formation of elements relative to an existing alignment mark so as to ensure placed or formed elements are present in the correct relative location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the claimed elements relative to the alignment mark, since aligning those elements relative to the alignment mark ensures that those elements are in the correct relative location.

Regarding claim 9, Wakisaka does not explicitly disclose, "Forming a plurality of dielectric layers covering the alignment mark and the device die."  "Wherein the plurality of redistribution lines further extend into the plurality of dielectric layers."  Eichelberger discloses, "Forming a plurality of dielectric layers covering the alignment mark and the device die" (p. [0060] and Fig. 4I, pt. 460).  "Wherein the plurality of redistribution lines further extend into the plurality of dielectric layers" (p. [0063] and Fig. 4J, pts. 475 and Chip2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakisaka with the teachings of Eichelberger for the reasons provided above regarding claim 1.  

Regarding claim 10, Wakisaka discloses, "Performing a die-saw process to separate the encapsulant into a plurality of packages" (p. [0161]).  
The combination of Wakisaka and Eichelberger does not explicitly disclose, "Wherein the alignment mark is in one of the plurality of packages."  The examiner takes Official Notice of the 

Regarding claim 11, Wakisaka discloses, "Forming a first redistribution line" (p. [0145] and Fig. 35, pt. 8).  "Forming an alignment mark over and electrically connecting to the first redistribution line" (p. [0151] and Fig. 36, pts. 8 and 10b).  "Wherein the forming the alignment mark comprises plating" (p. [0151] and Fig. 36, pt. 10b).  Wakisaka does not explicitly disclose, "Depositing a dielectric layer over the alignment mark."  "Forming a plurality of redistribution lines comprising first portions over the dielectric layer."  "Second portions extending into the dielectric layer."  Eichelberger discloses, "Depositing a dielectric layer over the alignment mark" (p. [0060] and Fig. 4I, pt. 460).  "Forming a plurality of redistribution lines comprising first portions over the dielectric layer" (p. [0063] and Fig. 4J, pts. 460 and 475).  "Second portions extending into the dielectric layer" (p. [0063] and Fig. 4J, pts. 460, 461, and 475).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakisaka with the teachings of Eichelberger for the reasons provided above regarding claim 1.  
The combination of Wakisaka and Eichelberger does not explicitly disclose, "Wherein the plurality of redistribution lines are formed using the alignment mark for aligning."  The examiner takes Official Notice of the fact that it was known in the art to align the placement and formation of elements relative to an existing alignment mark so as to ensure placed or formed elements are 

Regarding claim 12, Wakisaka does not explicitly disclose, "Forming a plurality of openings in the dielectric layer."  "The second portions of the plurality of redistribution lines being in the plurality of openings."  Eichelberger discloses, "Forming a plurality of openings in the dielectric layer" (p. [0060] and Fig. 4I, pts. 460 and 461).  "The second portions of the plurality of redistribution lines being in the plurality of openings" (p. [0063] and Fig. 4J, pts. 460, 461, and 475).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakisaka with the teachings of Eichelberger for the reasons provided above regarding claim 1.  
The combination of Wakisaka and Eichelberger does not explicitly disclose, "Wherein the forming the plurality of openings is performed using the alignment mark for aligning positions."  The examiner takes Official Notice of the fact that it was known in the art to align the placement and formation of elements relative to an existing alignment mark so as to ensure placed or formed elements are present in the correct relative location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the claimed elements relative to the alignment mark, since aligning those elements relative to the alignment mark ensures that those elements are in the correct relative location.

Regarding claim 15, Wakisaka discloses, "Forming a plurality of metal posts" (p. [0151] and Fig. 36, pt. 10).  "Wherein each of the plurality of metal posts electrically interconnects features on opposite sides of the encapsulant" (Fig. 40, pts. 10 and 12).  "Wherein the plurality of metal posts define a rectangular design area in a top view of the plurality of metal posts and the alignment mark" (p. [0148], Fig. 31, pt. 65, and Fig. 36, pt. 85).  "The alignment mark is outside of the rectangular design area" (p. [0131] and Fig. 29, pts. 21 and 22).  

Claims 4 and 16 through 20 rejected under 35 U.S.C. 103 as being unpatentable over Wakisaka in view of Eichelberger in view of Zhu (US Pub. 2010/0224876) and further in view of Chi et al. (Chi, US Pub. 2011/0291249).

Regarding claim 4, Wakisaka does not explicitly disclose, "Forming a seed layer."  "Plating a metallic material on the seed layer."  Eichelberger discloses, "Forming a seed layer" (p. [0062] and Fig. 4K, pts. 420, 460, and 475).  "Plating a metallic material on the seed layer" (p. [0063] and Fig. 4K, pts. 460 and 475).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakisaka with the teachings of Eichelberger for the reasons provided above regarding claim 1.  
The combination of Wakisaka and Eichelberger does not explicitly disclose, "The seed layer is insulated from the alignment mark by a dielectric layer."  Zhu discloses, "The seed layer is insulated from the alignment mark by a dielectric layer" (p. [0047] and Fig. 10, pts. 12, 14, 90, and 91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakisaka and Eichelberger with the teachings of Zhu.  In view of the teachings of Wakisaka regarding a molded 
The combination of Wakisaka, Eichelberger, and Zhu does not explicitly disclose, "Wherein the seed layer is in physical contact with a metal pillar of the device die."  Chi discloses, "Wherein the seed layer is in physical contact with a metal pillar of the device die" (p. [0052] and Fig. 6D, pts. 130, 170, and 180).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakisaka, Eichelberger, and Zhu with the teachings of Chi.  In view of the teachings of Wakisaka regarding a molded interconnect structure with alignment marks and the teachings of Eichelberger regarding the integration of dies into a molded interconnect structure, the alternate arrangement of the included die so as to include connection posts penetrating to the top of the encapsulation layer as taught by Chi would enhance the teachings of Wakisaka, Eichelberger, and Zhu by providing a suitably alternate manner of arranging the die for further connection within the device.

Regarding claim 16, Wakisaka discloses, "Forming an alignment mark" (p. [0151] and Fig. 36, pt. 10b).  Wakisaka does not explicitly disclose, "Encapsulating a device die and the alignment mark in an encapsulant."  "Forming a first dielectric layer over and contacting the device die and the alignment mark."  "Forming a plurality of redistribution lines over the encapsulant."  
The combination of Wakisaka and Eichelberger does not explicitly disclose, "After the plurality of redistribution lines are formed, the alignment mark is electrically floating."  Zhu discloses, "After the plurality of redistribution lines are formed, the alignment mark is electrically floating" (p. [0047] and Fig. 10, pts. 12, 14, 90, and 91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakisaka and Eichelberger with the teachings of Zhu for the reasons provided above regarding claim 4.  
The combination of Wakisaka, Eichelberger, and Zhu does not explicitly disclose, "Wherein the plurality of redistribution lines comprise a portion extending into the first dielectric layer to contact a top surface of a metal pillar in the device die."  Chi discloses, "Wherein the plurality of redistribution lines comprise a portion extending into the first dielectric layer to contact a top surface of a metal pillar in the device die" (p. [0052] and Fig. 6D, pts. 130, 170, and 180).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakisaka, Eichelberger, and Zhu with the teachings of Chi for the reasons provided above regarding claim 4.  
The combination of Wakisaka, Eichelberger, Zhu, and Chi does not explicitly disclose, "The alignment mark used for aligning positions of the plurality of redistribution lines."  The examiner takes Official Notice of the fact that it was known in the art to align the placement and formation of elements relative to an existing alignment mark so as to ensure placed or formed elements are present in the correct relative location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the claimed elements relative to the alignment mark, since aligning those elements relative to the alignment mark ensures that those elements are in the correct relative location.

Regarding claim 17, Wakisaka discloses, "Forming a first redistribution line" (p. [0145] and Fig. 35, pt. 8).  "Forming a second dielectric layer covering the first redistribution line" (p. [0048] and Fig. 36, pts. 8 and 85).  "Forming an electrically conductive via in the second dielectric layer" (p. [0151] and Fig. 36, pts. 8 and 87).  "Wherein the alignment mark is over and contacting the electrically conductive via" (p. [0151] and Fig. 36, pts. 8 and 10b).  

Regarding claim 18, Wakisaka discloses, "Wherein the electrically conductive via and the alignment mark are formed in a common plating process" (p. [0151] and Fig. 36, pt. 10).  

Regarding claim 19, the combination of Wakisaka and Eichelberger does not explicitly disclose, "Wherein after the plurality of redistribution lines are formed, an entirety of the alignment mark is in contact with the first dielectric layer."  Zhu discloses, "Wherein after the plurality of redistribution lines are formed, an entirety of the alignment mark is in contact with the first dielectric layer" (p. [0047] and Fig. 10, pts. 12, 14, 90, and 91).  It would have been obvious to 

Regarding claim 20, Wakisaka discloses, "Wherein at a time after the plurality of redistribution lines are formed, the alignment mark is electrically connected to a plurality of conductive features to form a combined conductive feature" (Fig. 40, pts. 8 and 10b, where layers 8 and 10b are a plurality of conductive features that jointly form a combined conductive feature).  
The combination of Wakisaka and Eichelberger does not explicitly disclose, "An entirety of the conductive feature is enclosed in dielectric materials."  Zhu discloses, "An entirety of the conductive feature is enclosed in dielectric materials" (p. [0047] and Fig. 10, pts. 12, 14, 90, and 91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakisaka and Eichelberger with the teachings of Zhu for the reasons provided above regarding claim 4.  

Claims 6, 8, 13, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Wakisaka in view of Eichelberger and further in view of Zhu.

Regarding claim 6, the combination of Wakisaka and Eichelberger does not explicitly disclose, "Wherein at a time after the plurality of redistribution lines are formed, the alignment mark is electrically floating."  Zhu discloses, "Wherein at a time after the plurality of redistribution lines are formed, the alignment mark is electrically floating" (p. [0047] and Fig. 10, pts. 12, 14, 90, and 91).  It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 8, the combination of Wakisaka and Eichelberger does not explicitly disclose, "Wherein at a time after the plurality of redistribution lines is formed, the alignment mark in the encapsulant is overlapped by the second dielectric layer."  "A top surface of the alignment mark is in contact with the second dielectric layer."  Zhu discloses, "Wherein at a time after the plurality of redistribution lines is formed, the alignment mark in the encapsulant is overlapped by the second dielectric layer" (p. [0047] and Fig. 10, pts. 12, 14, 90, and 91).  "A top surface of the alignment mark is in contact with the second dielectric layer" (p. [0047] and Fig. 10, pts. 12, 14, 90, and 91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakisaka and Eichelberger with the teachings of Zhu for the reasons provided above regarding claim 4.  

Regarding claim 13,
The combination of Wakisaka and Eichelberger does not explicitly disclose, "Wherein both of alignment mark and the one of the plurality of redistribution lines are electrically floating."  Zhu discloses, "Wherein both of alignment mark and the one of the plurality of redistribution lines are electrically floating" (p. [0047] and Fig. 10, pts. 12, 14, 90, and 91, where the alignment marker may be left floating even in the case that a redistribution line attached thereto).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakisaka and Eichelberger with the teachings of Zhu for the reasons provided above regarding claim 4.  

Regarding claim 14, Wakisaka discloses, "A die-saw process to form a package" (p. [0161]).  
The combination of Wakisaka and Eichelberger does not explicitly disclose, "Wherein in the package, the alignment mark is electrically floating."  Zhu discloses, "Wherein in the package, the alignment mark is electrically floating" (p. [0047] and Fig. 10, pts. 12, 14, 90, and 91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakisaka and Eichelberger with the teachings of Zhu for the reasons provided above regarding claim 4.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/SEAN P HAGAN/Examiner, Art Unit 2828